 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      COORDINATED CARE CORPORATION,
      et al.,                                                  NO. C17-1180MJP
 9                         Plaintiffs,
10
                                                               ORDER REOPENING CASE AND
                    v.                                         AMENDING PRIOR ORDER (DKT.
11
                                                               # 43)
      QLIANCE MEDICAL GROUP OF
12
      WASHINGTON PC, et al.,

13
                           Defendants.

14

15          This matter is again before the Court because there is a dispute regarding the meaning of
16
     the December 14, 2017, order allowing interpleader and discharging liabilities (Dkt. # 43). The
17
     Honorable Christopher M. Alston, United States Bankruptcy Judge, interpreted the order in such
18
     a way that it bars only claims related to the $75,000 in “quality incentive” payments that were
19

20   deposited in the Registry of the Court and distributed in the above-captioned matter. In re

21   Qliance Med. Group of Wash., PC, Adv. No. 19-1081CMA, Dkt. # 36 (B.R. Wash. Nov. 4,
22   2019). Coordinated Care Corporation (“CCC”) appealed Judge Alston’s decision to the district
23
     court, and the appeal was transferred to the undersigned as related to this interpleader action. See
24
     In re Qliance Med. Group of Wash., PC, C19-1960MJP (W.D. Wash.). Having reviewed the
25
     records in the underlying adversary proceeding and the appeal, as well as the memoranda,
26

27
     ORDER REOPENING CASE AND
28   AMENDING PRIOR ORDER (DKT. # 43) - 1
 1   declarations, and exhibits related to the Trustee’s September 2019 motion to reopen this matter
 2   (Dkt. # 63) and clarify/modify the prior order (Dkt. # 65), the Court finds as follows:
 3
            CCC filed this interpleader action in August 2017 alleging that it had accrued a liability to
 4
     Qliance Medical Group of Washington in the amount of $144,825 under a medical services
 5

 6   agreement. Dkt. # 1 at ¶ 21. CCC called this amount the “Obligation,” and, because there were

 7   competing claims for the money, CCC sought leave to deposit the funds into the Registry of the
 8   Court and a release from any and all liabilities arising out of the “Obligation.” Dkt. # 1 at ¶ 21
 9
     and ¶ 26. Qliance was served with the complaint but did not appear. Dkt. # 22. CCC did not seek
10
     a default judgment against Qliance, nor did it serve any subsequent documents on that defendant.
11
            During the course of the proceedings, CCC changed the nature of the relief requested. In
12

13   November 2017, it announced that, although it originally believed that it owed Qliance $144,825

14   in “capitalization” payments under the medical services agreement, further reconciliation of its
15   accounts and unspecified calculations showed that, in fact, it owed only $75,000 for “quality
16
     incentive” payments. Dkt. # 38 at 3; Dkt. # 39 at ¶¶ 5-6. In its motion for leave to deposit funds
17
     and for discharge, CCC requested that it be discharged from future liability (and protected from
18
     future lawsuits) related to the deposited funds. Dkt. # 38 at 2. Its proposed order was crafted in
19

20   such a way that it arguably provides much broader relief, however: the proposed order declared

21   that the $75,000 was “the full amount owed” under the medical services agreement, redefined
22   the term “Obligation,” and ostensibly discharged all liabilities and enjoined all future claims
23
     arising out of the agreement. Dkt. # 38-1 at 2.
24
            CCC’s motion was unopposed, and the Court signed the proposed order. Dkt. # 43.
25
     Another claimant - Dr. Erika Bliss, a pro se physician with an interest in the medical services
26

27
     ORDER REOPENING CASE AND
28   AMENDING PRIOR ORDER (DKT. # 43) - 2
 1   agreement - filed a belated response arguing that CCC had “incorrectly and untruthfully asserted
 2   that the total obligation due” is $75,000, pointing out that there were outstanding and unpaid
 3
     invoices for $144,925 in “capitation” payments and that CCC owed additional amounts in the
 4
     form of quality and financial incentive payments. Dkt. # 45. Dr. Bliss sought discovery
 5

 6   regarding CCC’s payment records and its assertion that only $75,000 was owed under the

 7   agreement. Dkt. # 57. CCC opposed reopening the interpleader/discharge order on the grounds
 8   that Dr. Bliss’ submissions were untimely and were improper in the context of an interpleader
 9
     action, where the only issue was who had rights to the funds deposited with the court. Dkt. # 60
10
     at 2. CCC specifically asserted that its interpleader action “is designed to only relieve the
11
     Plaintiffs from their obligations in connection with the funds deposited in the Court Registry,
12

13   which Defendant does not appear to contest. If Defendant has any grounds to sustain claims that

14   Plaintiffs owe any amounts in addition to those that are the subject of this proceeding, she can
15   commence an action to pursue those claims . . . .” Dkt. # 60 at 3. The Court adopted CCC’s
16
     reasoning, almost verbatim, in rejecting Dr. Bliss’ efforts to reopen the interpleader/discharge
17
     order. Dkt. 61 at 5-6.
18
            CCC’s acknowledgment of the limitations of the discharge order did not survive this
19

20   litigation. When the Trustee of Qliance’s bankruptcy estate sought to recover additional amounts

21   CCC owed under the medical services agreement, CCC attempted to use the discharge order to
22   argue that any and all liabilities associated with the agreement had been discharged and that any
23
     and all claims arising from the agreement had been enjoined. Judge Alston disagreed and found
24
     that this interpleader action resolved the parties’ dispute regarding only the amount that was
25
     deposited into the Registry of the Court, leaving the Trustee free to seek recovery of other sums
26

27
     ORDER REOPENING CASE AND
28   AMENDING PRIOR ORDER (DKT. # 43) - 3
 1   due and owing under the agreement. Adv. No. 19-1081CMA, Dkt. # 36 at 56-57 (B.R. Wash.
 2   Nov. 4, 2019).1 CCC has appealed this ruling.
 3
             Federal Rule of Civil Procedure 60(a) authorizes a district court to correct or clarify a
 4
     judgment or order whenever an error is found, “on motion or on its own, with or without notice.”
 5

 6   The Court may use the rule “to correct a failure to memorialize part of its decision, to reflect the

 7   necessary implications of the original order, to ensure that the court’s purpose is fully
 8   implemented, . . . to permit enforcement . . . [or] for clarification and explanation, consistent
 9
     with the intent of the original judgment, even in the absence of ambiguity, if necessary for
10
     enforcement.” Garamendi v. Henin, 683 F.3d 1069, 1079 (9th Cir. 2012) (internal quotation
11
     marks omitted). The Court finds that amendment of the interpleader and discharge order is
12

13   appropriate in this case. The Court was never asked to, and did not, determine how much CCC

14   owed under the medical services agreement: the deposit of the amount that CCC unilaterally
15   calculated as its debt resolves its liability only as to that amount (and only as to the parties who
16
     were properly subject to the judgment). The prior order must be clarified to ensure that it reflects
17
     the Court’s contemporaneous intent and can be properly enforced.
18

19

20          For all of the foregoing reasons, paragraph 3 of the Order Granting Plaintiffs’ Motion for

21   Leave to Deposit Funds, to Dismiss and Discharge Liability and for Award of Attorneys’ Costs
22   and Fees,” Dkt. # 43, is hereby amended to delete the phrase “which represents the full amount
23
     owed” and replace it with “which represents the amount Plaintiffs admit is owed.” The
24

25          1
              Judge Alston also noted that, because CCC changed the scope of the relief requested in the
26   interpleader action without giving Qliance notice of the change, the discharge order is not enforceable
     against Qliance. The Court need not address that finding here.
27
     ORDER REOPENING CASE AND
28   AMENDING PRIOR ORDER (DKT. # 43) - 4
 1   amendment clarifies that the amount interpled was unilaterally chosen by CCC, that the
 2   interpleader relieved CCC from its obligations only with regards to the funds deposited in the
 3
     Court Registry, and that claimants who believe other monies are owed under the medical
 4
     services agreement are free to commence a lawsuit to pursue those claims.
 5

 6

 7         DATED this __31st___ day of __March__, 2020.
 8

 9

10
                                              A
                                              Marsha J. Pechman
                                              United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER REOPENING CASE AND
28   AMENDING PRIOR ORDER (DKT. # 43) - 5
